DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on January, 25 2022. 
Claims 1-8 and 10-11 are currently pending and have been examined.
Claim 9 has been canceled by the applicant.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed January 25, 2022 has been entered. Claims 1-8 and 10-20 remain pending in the application and claim 9 has been canceled by the applicant. Applicant’s amendments to the Abstract have overcome the objection set forth in the Non-Final Office Action mailed December 20, 2021. 

Response to Arguments
Applicant's arguments filed January 25, 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-11 have been fully considered but they are not persuasive. With respect to the 35 . 
Applicant’s arguments, see pages 8-10, filed January 25, 2022, with respect to the rejection(s) of claim(s) 1, 4, 6, and 10-11 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s amendments with respect to claims 1, 10 and 11 has overcome the 35 U.S.C. 103 rejection, so upon further consideration, a new ground(s) of rejection is made for claims 1, 4, 6-8, and 9-11 in view of Yamazaki et al. (US 20170116487 A1) and Bruemmer et al. (US 20080009966 A1), and made for claims 2-3 and 5 in view of Yamazaki et al. (US 20170116487 A1), Bruemmer et al. (US 20080009966 A1), and Asahara et al. (JP2009157430A). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-11:
Claims 1-8 are directed to a map processing device, claim 10 is directed to a map processing method, and claim 11 is directed to a non-transitory computer readable medium which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claims 10-11 are similar to independent claim 1. Claims 1 and 10-11 recites the limitations of “calculate a sum of a vector for a target area”, “calculate a sum of the primary vector of each area”, and “compare the secondary vector calculated”. These steps fall into the mental processes grouping of abstract ideas. For example, “calculate a sum of a vector for a target area” could be done mentally by using a pen and paper to calculate the math to find the sum of given vectors. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components.
With respect to claims 1 and 10-11 other than reciting “processing circuitry”, nothing in claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
“synthesize the first map and the second map to generate a synthetic map” is merely outputting data and “control a moving object, or control a display device”, is merely displaying data, as the controlling a display device simply means to display driving support information to a driver.  The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 and 10-11  are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide 
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 10-11 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-8, 10-11 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. (US 20080009966 A1) in view of Yamazaki et al. (US 20170116487 A1). 
Regarding claims 1, 4, 6-8, and 10-11: 
With respect to claims 1 and 10-11, Bruemmer teaches: 
calculate a sum of a vector for a target area with respect to a surrounding area as a primary vector of the target area, for each of a first map and a second map indicating existence probability that an object exists in each area with at least a part of an area as the target area, by using a difference between the existence probability for the target area and the existence probability for an adjacent area adjacent to the target area as a vector for the target area with respect to the adjacent area; (“Within the processing of each grid cell, the method includes comparing each grid cell in the occupancy grid map to a corresponding grid cell in the current occupancy grid map and comparing indicates a substantial difference. Finally, within the processing of each grid cell, the method includes defining a change vector for each changed grid cell, wherein the change vector includes a direction from the robot to the changed grid cell and a range from the robot to the changed grid cell.” [0014], “If there is a difference between the laser-return occupancy cell and the corresponding cell for the occupancy grid map, decision block 840 tests the laser-return occupancy cell to see if it is part of an existing change occurrence. In other words, if this cell is adjacent to another cell that was flagged as containing a change, it may be part of the same change.” [0279]), which shows that each cell in an occupancy grid map are compared to the cells of a second map as well as the cells adjacent to each other. 
compare the secondary vector calculated for the attention area for the first map and the secondary vector calculated for the attention area for the second map, to determine whether or not the attention area for the first map corresponds to the attention area for the second map; (“Within the processing of each grid cell, the method includes comparing each grid cell in the occupancy grid map to a corresponding grid cell in the current occupancy grid map and defining a changed grid cell for each grid cell where the comparing indicates a substantial difference. Finally, within the processing of each grid cell, the method includes defining a change vector for each changed grid cell, wherein the change vector includes a direction from the robot to the changed grid cell and a range from the robot to the changed grid cell.” [0014], “If there is a difference between the laser-return occupancy cell and the corresponding cell for the occupancy grid map, decision block 840 tests the laser-return occupancy cell to see if it is part of an existing change occurrence” [0279])  
synthesize the first map and the second map to generate a synthetic map based on the attention area determined to correspond;( “Localization is a continuous process that the robot uses to determine its present location with reference to its internal map. For example, when the robot first starts executing the waypoint file 2304, the robot's start point is the origin (0,0) with positive X in the forward direction for referencing the internal map. As the robot moves around, the robot locates items in the operating environment and then places those items in the robot's internal map.” [0309], ““An occupancy grid map 390 may be developed by dividing the environment into a discrete grid of occupancy cells 395 and assigning a probability to each grid indicating whether the grid is occupied by an object… As the robot scans the environment, range data developed from the scans may be used to update the occupancy grid” [0128]) 
control a moving object, or control a display device installed in the moving object to display driving support information to a driver, based on the generated synthetic map; (“The navigation process 2306 responds to the localization process 2302 and sensor data from sensor process 2310 to generate controls to the robot motion process 2308. Additionally, the robot uses sensor data from sensor process 2310 to determine surrounding features.” [0310]) 
wherein the first map and the second map are occupancy grid maps generated by different sources for different area ranges, each of the first and second maps representing occupancy states for respective segments of the corresponding area range at a given time; (“An occupancy grid map 390 may be developed by dividing the environment into a discrete grid of occupancy cells 395 and assigning a probability to each grid indicating whether the grid is occupied by an object. Initially, the occupancy grid may be set so that every occupancy cell is set to an initial probability. As the robot scans the environment, range data developed from the scans may be used to update the occupancy grid… To enhance map building and localization even further, multiple robots may explore an environment and cooperatively communicate their map information to each other or a robot controller to cooperatively build a map of the area.” [0128]) 
Bruemmer does not teach but Yamazaki teaches: 
calculate a sum of the primary vector of each area included in an attention area as a secondary vector of the attention area, for each of the first map and the second map with two or more areas as the attention area; (”The generation unit 17 calculates and updates the obstacle existence probability of each pixel of the coordinate-transformed occupancy grid map M at time T2 and the obstacle existence probability of each pixel of a high resolution of the coordinate-transformed occupancy grid map M at time T2 of the coordinate transformation according to Bayes' theorem. For this update, the obstacle existence probability observed at time T1 is propagated to the occupancy grid map M and the range of interest A at time T2” [0132]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Bruemmer’s occupancy grid map with Yamazaki’s existence probability because (“The occupancy grid map generating apparatus 1 of this 

With respect to claim 4, Bruemmer in combination with Yamazaki, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 1. Bruemmer further teaches the processing circuitry compares by calculating cosine similarity of the secondary vector calculated for the attention area for the first map and the secondary vector calculated for the attention area for the second map; (Another robot coordinate system may be cylindrical coordinates with a range, angle, and height relative to the robot current orientation. Furthermore, occupancy grids may be translated to other coordinate systems for use by an operator. [0127]) While Bruemmer does not explicitly teach comparing the angles of the vectors, Bruemmer has the capability of computing the angle on map (see e.g. [0127]) and compares the grid cells of multiple occupancy grid maps to each other (see e.g. [0014]). Thus, it would have been obvious to a person of ordinary skill in the art to compare the angles of the vectors in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where the angle similarities of the vectors are compared. 

With respect to claim 6, Bruemmer in combination with Yamazaki, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 1. Bruemmer further teaches: 
the processing circuitry sets the primary vector of the target area to zero when a sum of a vector for the target area with respect to a surrounding area is smaller than a first threshold; (“Within the processing of each grid cell, the method includes comparing each grid cell in the occupancy grid map to a corresponding grid cell in the current occupancy grid map and defining a changed grid cell for each grid cell where the comparing indicates a substantial difference.” [0013], “If there is a difference between the laser-return occupancy cell and the corresponding cell for the occupancy grid map, decision block 840 tests the laser-return occupancy cell to see if it is part of an existing change occurrence. In other words, if this cell is adjacent to another cell that was flagged as containing a change, it may be part of the same change.” [0279], “Decision block 850 tests to see if the change occurrence counter is still below a predetermined threshold” [0282]). While Bruemmer does not explicitly state setting the vector to zero, Bruemmer does teach that adjacent cells in surrounding areas will be flagged is there is a significant difference in the cell. Therefore, is there is not a significant difference, it will not be flagged, therefore not having a significant value. 
sets the secondary vector of the attention area to zero when a sum of the primary vector of each area included in the attention area is smaller than a second threshold; (“Within the processing of each grid cell, the method includes comparing each grid cell in the occupancy grid map to a corresponding grid cell in the current occupancy grid map and defining a changed grid cell for each grid cell where the comparing indicates a substantial difference.” [0013], “If there is a difference between the laser-return occupancy cell and the corresponding cell for the occupancy grid map, decision block 840 tests the laser-return occupancy cell to see if it is part of an existing change occurrence. In other words, if this cell is adjacent to another cell that was flagged as containing a change, it may be part of the same change.” [0279], “Decision block 850 tests to see if the change occurrence counter is still below a predetermined threshold” [0282]). While Bruemmer does not explicitly state setting the vector to zero, Bruemmer does teach that adjacent cells in surrounding areas will be flagged is there is a significant difference in the cell. Therefore, is there is not a significant difference, it will not be flagged, therefore not having a significant value. 
compares for the attention area in which the secondary vector is not zero; (”Within the processing of each grid cell, the method includes comparing each grid cell in the occupancy grid map to a corresponding grid cell in the current occupancy grid map and defining a changed grid cell for each grid cell where the comparing indicates a substantial difference.” [0013]) 

With respect to claim 7, Bruemmer in combination with Yamazaki, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 1. Bruemmer does not teach but Yamazaki further teaches: 
the processing circuitry reduces a resolution of the first map and the second map by making a plurality of area into one area for the first map and the second map; (“set a range of interest, which is a movement range of the first moving body at next time, in a grid of a resolution higher than a resolution of the grid of the occupancy grid map, from the operation mode; and align the occupancy grid map to the range of interest and generate the occupancy grid map in such a manner that the obstacle exists in the grid of the occupancy grid map and the grid of the range of interest with respect to a position corresponding to the distance data.” [0024]) 
calculates the primary vector for the first map and the second map whose resolution has been reduced; (“acquire first information indicating a movement status of the first moving body at current time and determine a three-dimensional movement vector of the first moving body; set a range of interest, which is a movement range of the first moving body at next time, in a grid of a resolution higher than a resolution of the grid of the occupancy grid map, from the three-dimensional movement vector;” [0025]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Bruemmer’s occupancy grid map with Yamazaki’s existence probability because (“The occupancy grid map generating apparatus 1 of this embodiment can generate the range of interest A important for a path of the automobile 2… This allows a running automobile 2 to avoid obstacles with higher reliability.” See Yamazaki [0139])

With respect to claim 8, Bruemmer in combination with Yamazaki, as shown in the rejection above, discloses the limitations of claim 7.
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 7. Bruemmer does not teach but Yamazaki further teaches the processing circuitry sets highest existence probability among the existing probabilities for the plurality of areas each, as the existence probability for the one area; (“the generation unit 17 calculates a probability of existence of an obstacle (a probability value between 0 and 1, hereinafter referred to as an “obstacle existence probability”) at each pixel of the occupancy grid map M and each pixel of a high resolution of the range of interest A in time series (for each time T) from the distance data acquired by the distance data acquisition unit 11.” [0126]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Bruemmer’s occupancy grid map with Yamazaki’s existence probability because (“The occupancy grid map generating apparatus 1 of this embodiment can generate the range of interest A important for a path of the automobile 2… This allows a running automobile 2 to avoid obstacles with higher reliability.” See Yamazaki [0139])

Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. (US 20080009966 A1) in view of Yamazaki et al. (US 20170116487 A1) in further view of Asahara et al. (JP2009157430A).
Regarding claims 2-3 and 5: 
With respect to claim 2, Bruemmer in combination with Yamazaki, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 1. Bruemmer and Yamazaki do not teach but Asahara teaches in a case where a reference number of pieces of the attention area in proximity for the first map correspond to a reference number of pieces of the attention area in proximity for the second map, the processing circuitry determines that the reference number of pieces of the attention area in proximity for the first map and that the reference number of pieces of the attention area in proximity for the second map indicate a same position; (“Two points are selected from a plurality of feature points of one grid image, a coordinate system passing through these two points is set, and the coordinates of other feature points in the set coordinate system are calculated. Similarly, for the other grid image, two feature points are selected, a coordinate system passing through these two points is set, and the coordinates of other feature points in the set coordinate system are calculated. (2-2) Next, a histogram is collated between all feature points included in the two grid images, and a relative distance between the feature points is obtained when the difference in the number of occupied grids is equal to or less than a predetermined threshold. When the obtained relative distance is equal to or less than a predetermined threshold value, these feature points are counted as matching. (2-3) The processes (2-1) and (2-2) are performed on the coordinate system of all combinations of the two feature points. (2-4) The coordinate system having the highest matching rate of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Bruemmer’s occupancy grid system and Yamazaki’s existence probability with Asahara’s coordinate program because (“it is difficult to completely match the initial position of the robot when creating a new environmental map with the initial position when creating a past environmental map.” See Asahara [0004], so “in order to perform coordinate conversion between two maps (for example, an old environment map and a new environment map), it is necessary to obtain a deviation in posture between the two maps. Here, the deviation of the posture between the maps is a positional deviation and a rotational deviation of the map origin between the two maps to be compared.” See Asahara [0005]).

With respect to claim 3, Bruemmer in combination with Yamazaki, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 2. Bruemmer and Yamazaki do not teach but Asahara teaches the processing circuitry determines whether or not the reference number of pieces of the attention area in proximity in a reference direction for the first map correspond to the reference number of pieces of the attention area in proximity for the second map, while rotating the first map by a reference angle; (“This is a coordinate correction method between the first and second environment maps. The method includes the following steps (a) to (d). (A) changing the posture of the first environment map by translating or rotating the coordinate system of the first environment map; (b) immovable included in the first environment map. Obtaining a distance from each obstacle cell of the first environmental map after posture change to the nearest obstacle cell in the second environmental map for each of a plurality of obstacle cells as a region; ) Optimization calculation is performed using the total value of the distances calculated for the plurality of obstacle cells or a parameter related to the total value as an objective function, and the attitude of the first environment map in which the objective function is optimized is determined. And (d) based on the posture of the first environmental map obtained by the optimization calculation, coordinates on one of the first and second environmental maps are determined’ [0013]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Bruemmer’s occupancy grid system and Yamazaki’s existence probability with Asahara’s coordinate program because (“it is difficult to completely match the initial position of the robot when creating a new environmental map with the initial position when creating a past environmental map.” See Asahara [0004], so “in order to perform coordinate conversion between two maps (for example, an old environment map and a new environment map), it is necessary to obtain a deviation in posture between the two maps. Here, the deviation of the posture between the maps is a positional deviation and a rotational deviation of the map origin between the two maps to be compared.” See Asahara [0005]).

With respect to claim 5
The combination of Bruemmer and Yamazaki teaches the occupancy grid system of claim 1. Bruemmer and Yamazaki do not teach but Asahara teaches the processing circuitry selects from a second area from an outer side to an area of a target number towards an inner side as the target area, for each of the first map and the second map; (Next, as shown in FIG. 6, one cell is scanned rightward from the cell 601 excluding the outermost peripheral cell of the new environment map created as a wall map. In each cell that is sequentially scanned, the distance from the coordinates of the scanning target cell to the nearest wall cell is calculated using the nearest wall cell coordinates (xw, yw) held in the adjacent 8 cells. For example, in the case of the cell 601, the cells C1 to C8 surrounded by the rectangle 603 are targeted. As a result of calculating the distance to the nearest wall cell using the holding values of the eight adjacent cells, the minimum distance and the wall cell coordinates giving the minimum value are stored in association with the scanning target cell. Such cell scanning is sequentially performed from the upper left to the lower right, and then the lower right cell 602 to the upper left cell 601 are scanned in reverse order. With this procedure, a new environment map that is a wall distance map can be generated based on the new environment map created as a wall map. [0039]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Bruemmer’s occupancy grid system and Yamazaki’s existence probability with Asahara’s coordinate program because (“it is difficult to completely match the initial position of the robot when creating a new environmental map with the initial position when creating a past environmental map.” See Asahara [0004], so “in order to perform .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Kim et al. (KR 101299134 B1) is pertinent because “The occupancy grid map is a probability-based map of the location of an uncertain target using a binary Bayesian filter. The occupancy grid map is highly accurate because it expresses the position of the uncertain target based on probability. The cooperative search of multiple robots based on this occupancy grid map has high efficiency in searching for the target.” [0002]) which pertains to using an occupancy grid map for the route determination of a moving object. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662